Citation Nr: 0312985	
Decision Date: 06/17/03    Archive Date: 06/24/03

DOCKET NO.  97-22 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a rotator cuff 
injury, right shoulder, to include as secondary to the 
veteran's service-connected residuals, right knee shrapnel 
wound with menisectomy and patellectomy.

2.  Entitlement to service connection for a left shoulder 
condition, to include as secondary to the veteran's service-
connected residuals, right knee shrapnel wound with 
menisectomy and patellectomy.

3.  Entitlement to an increased rating for residuals, right 
knee shrapnel wound with menisectomy and patellectomy, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law




ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from August 1967 until 
February 1972.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) from August 1995, July 2000 
and May 2002 rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Fort Harrison, Montana, 
which denied the benefits sought on appeal.

The issue of entitlement to an increased rating for 
residuals, right knee shrapnel wound with menisectomy and 
patellectomy is addressed in the REMAND, following the ORDER 
in this decision.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues decided herein has been obtained by 
the RO.

2.  Competent (medical) evidence of record shows that the 
veteran's rotator cuff injury, right shoulder, is causally 
related to his service-connected residuals, right knee 
shrapnel wound with menisectomy and patellectomy.

3.  Competent (medical) evidence of record shows that the 
veteran's left shoulder rotator cuff injury is causally 
related to his service-connected residuals, right knee 
shrapnel wound with menisectomy and patellectomy.




CONCLUSIONS OF LAW

1.  A rotator cuff injury, right shoulder, is proximately due 
to or the result of the veteran's service-connected 
residuals, right knee shrapnel wound with menisectomy and 
patellectomy.  38 U.S.C.A. §§ 1110, 1131, 1112, 1113, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.310 
(2002); 67 Fed. Reg. 67792-677793 (Nov. 7, 2002) (to be 
codified in pertinent part at 38 C.F.R. § 3.307).

2.  A left shoulder rotator cuff injury is proximately due to 
or the result of the veteran's service-connected residuals, 
right knee shrapnel wound with menisectomy and patellectomy.  
38 U.S.C.A. §§ 1110, 1131, 1112, 1113, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.310 (2002); 67 
Fed. Reg. 67792-677793 (Nov. 7, 2002) (to be codified in 
pertinent part at 38 C.F.R. § 3.307).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters

The VCAA

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, and finds that the 
provisions of the law and regulation apply to the veteran's 
claim.  The Board further finds that development of the issue 
on appeal has proceeded in accordance with the law and 
regulations. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2002).

Duty to Notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  38 
C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

A rating decision, statement of the case, and supplemental 
statement of the case, apprised the veteran of the reasons 
and bases for the VA decision, as well as the applicable law.  
Moreover, a September 2002 letter apprised the veteran of the 
information and evidence he needed to submit to substantiate 
his claim, as well as VA's development assistance.  Based on 
the above, the Board finds that the requirements under the 
VCAA with respect to the duty to notify have been satisfied 
in this case, as regards the veteran's service connection 
claims, and that no further notice is required.

Duty to Assist

In general, the VCAA provides that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2002).

The Board finds that the RO has provided adequate assistance 
in the development of the veteran's claims.  The veteran's 
service medical reports are of record, as well as private and 
VA post service clinical reports.  Also of record are VA 
examination reports dated.  Additionally, the claims file 
contains statements submitted by the veteran in support of 
his appeal.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  There is no indication in the file 
that there are additional relevant records that have not yet 
been obtained.

Relevant law and regulations

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2002).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Additionally, service 
connection shall be established for a disability which is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Factual background

At the time of the veteran's enlistment examination in May 
1967 no shoulder abnormalities were noted.  The veteran did 
not report any should difficulties in a report of medical 
history completed at that time.  

The service medical records note that in October 1968 the 
veteran's left shoulder was painful on abduction and 
rotation.  Within days the shoulder was noted to be much 
better and the veteran was cleared for full duty.  No further 
in-service complaints or treatment for a shoulder condition 
are demonstrated by the service medical records.

Following service, VA outpatient treatment reports indicate 
that the veteran had complaints of right shoulder pain in 
September 1994.  It was noted that the veteran had fallen 2 
weeks earlier, hitting his right shoulder.  Treatment 
involved application of ice and heat.      

A January 1996 VA outpatient treatment report noted right 
shoulder pain.  There was mild edema of the right shoulder 
with pressure pain at the superior trap midclavicular line.  
An April 1996 VA outpatient treatment report stated that x-
rays of the right shoulder showed degenerative disease.  

Continued right shoulder complaints are reflected in July 
1996 VA reports.  Diminished and painful range of motion was 
indicated.  No specific injury was noted.  

A December 1996 VA outpatient treatment report contained an 
assessment of a right rotator cuff tear.  The veteran was 
instructed to continue with range of motion exercises.  
Another treatment report also dated December 1996 revealed 
that the veteran suffered another fall.  

A VA outpatient treatment report dated February 1997 
contained an impression of disc disease, right shoulder.  

Right shoulder pain was again indicated in VA outpatient 
treatment reports dated in July 1997 and October 1997.  

Treatment reports from S.H.M., M.D. reveal care for right 
shoulder pain from February 2000 to March 2000.   It was 
noted that the veteran's service-connected right knee gave 
out 2 years prior, resulting in a fall in which the veteran 
struck his right shoulder.  The veteran complained of pain in 
the shoulder and radiating down the arm.  He also had 
occasional numbness.  Objective examination revealed diffuse 
tenderness about the shoulder.  X-rays showed fairly advanced 
acromioclavicular joint arthritis, with some loss in the 
subacromial space.  The veteran was diagnosed with a rotator 
cuff tear.  A right rotator cuff repair was performed in 
April 2000.  

In December 2000 the veteran underwent left shoulder rotator 
cuff repair.  The admission report revealed that the veteran 
had significant acromioclavicular arthritis in the left 
shoulder.  

A February 2001 treatment report written by S.H.M. revealed 
that the veteran's shoulder was improving beautifully.  The 
veteran's range of motion was almost full.  The veteran was 
encouraged to work on his motion but the physician did not 
foresee that physical therapy would be required.  

In an October 2002 treatment report written by S.H.M., it was 
noted that the veteran had no strength in either shoulder.  
Such pain was said to have began after the veteran's right 
knee gave out, causing him to fall on his shoulders.  The 
reports indicated that, while in the past only falls to the 
right side were discussed, the veteran did fall on his left 
shoulder on occasion as well.  S.H.M. concluded by stating 
that, in so far as the veteran reported falls in which he 
landed on his shoulders, there was a direct relationship 
between his service-connected disability and his shoulder 
injuries.   



Analysis

At the outset, the Board has considered whether presumptive 
service connection for chronic disease is warranted in the 
instant case.  Under 38 C.F.R. § 3.309(a), arthritis is 
regarded as a chronic disease.  However, in order for the 
presumption to operate, such disease must become manifest to 
a degree of 10 percent or more within 1 year from the date of 
separation from service.  See 38 C.F.R. § 3.307(a)(3) (as 
amended by 67 Fed. Reg. 67792-677793 (Nov. 7, 2002)).  As the 
evidence of record fails to establish any clinical 
manifestations of degenerative disease of either shoulder 
within the applicable time period, the criteria for 
presumptive service connection on the basis of a chronic 
disease have not been satisfied.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of service 
connection on a nonpresumptive basis.  
In essence, the veteran is claiming that his bilateral 
shoulder problems are secondary to his service-connected 
residuals, right knee shrapnel wound with menisectomy and 
patellectomy.  To successfully establish this claim, the 
evidence of record must contain a competent medical opinion 
of etiology stating that it is at least as likely as not that 
the veteran's bilateral shoulder disorders are attributable 
to his service-connected right knee disability.  Here, such 
an opinion exists, in the form of an October 2002 treatment 
report written by S.H.M.  Moreover, that physician had 
treated the veteran for 2 years, giving him familiarity with 
the veteran's shoulder complaints and thus enhancing the 
probative value of the opinion.  

The Board acknowledges that S.H.M.'s favorable etiological 
opinion is based upon the veteran's history of striking his 
shoulders as the result of falls that occurred when his 
service-connected right knee gave out.  Indeed, S.H.M. did 
not personally see the veteran fall.  However, despite such 
shortcomings, the Board finds that the overall evidence is 
consistent with the conclusion reached by S.H.M., thereby 
reinforcing it.  For instance, VA outpatient treatment 
reports dated as far back as September 1994 revealed that the 
veteran had hurt his right shoulder as a result of a fall.  
Thus, the veteran's oral history stated to S.H.M. has 
objective verification in the medical record.  

Furthermore, although the September 1994 VA record did not 
specifically indicate that the referenced fall occurred as a 
result of the veteran's service-connected right knee giving 
out, the Board points out that evidentiary assertions made by 
a veteran are presumed truthful unless they are inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion. King v. Brown, 5 Vet. 
App. 19, 21 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Here there is no reason to doubt the veteran's 
assertions.  Indeed, the veteran is currently assigned a 30 
percent rating for his right knee disability under Diagnostic 
Code 5257, which signifies severe problems with recurrent 
subluxation or lateral instability.  Given such severe 
disability of the knee, it is completely reasonable to 
believe that the veteran's service-connected right knee 
caused him to fall.  Moreover, in the absence of evidence to 
suggest another intervening injury causing shoulder trauma, 
it is equally reasonable to assume that such falls caused the 
bilateral shoulder disabilities.

In conclusion, the evidence of record contains a competent 
medical opinion finding a causal relationship between the 
veteran's current shoulder disabilities and his service-
connected right knee shrapnel wound with menisectomy and 
patellectomy.  Such opinion is consistent with the evidence 
of record, and no contrary opinion exists.  Based on the 
foregoing, an award of service connection for a rotator cuff 
injury, right shoulder, and for a left shoulder rotator cuff 
injury, is appropriate.  The Board notes that in reaching 
this conclusion, the evidence is in support of the claim, and 
the benefit of the doubt doctrine has been applied where 
appropriate.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

.
ORDER

Service connection for a rotator cuff injury, right shoulder, 
is granted.

Service connection for a rotator cuff injury, left shoulder, 
is granted.   


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, 
or filed before the date of enactment and not yet final as 
of that date.  38 U.S.C.A. 5107.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

A review of the claims folder reveals that, pursuant to 38 
C.F.R. § 19.9(a)(2)(ii) (2002), a regulation promulgated by 
VA to implement VCAA, the Board notified the veteran and his 
representative, by letter issued in March 2003, of what 
information and medical or lay evidence, not previously 
submitted, is necessary to substantiate his claim of 
entitlement to an increased rating for residuals, right knee 
shrapnel wound with menisectomy and patellectomy.  That 
correspondence also explained which evidence, if any, the 
veteran is expected to obtain and submit, and which evidence 
will be retrieved by VA.  A period of 30 days was allotted 
for receipt of such additional evidence.  In Disabled 
American Veterans v. Secretary of Veterans Affairs, No. 02-
7304,  - 7305, - 7316 (Fed. Cir. May 1, 2003), the United 
States Court of Appeals for the Federal Circuit invalidated 
38 C.F.R. § 19.9(a)(2)(ii) (2002) finding that such 
implementing regulation was inconsistent with the provisions 
of 38 U.S.C.A. § 5103(a) and (b) (West 2002) as it afforded 
less than one year for receipt of additional evidence.  As 
such, a remand in this case is required for compliance with 
the notice and duty to assist provisions contained in 38 
U.S.C.A. § 5103(a) and (b) (West 2002).  

Accordingly, this case is REMANDED for the following:

The RO should take appropriate action in 
this case to comply with the notice and 
duty to assist provisions of 38 U.S.C.A. 
§ 5103(a) and (b), to include with regard 
to the one-year period for receipt of 
additional evidence.  Thereafter, if any 
benefit sought on appeal remains denied, 
the case should be returned to the Board 
for appellate consideration.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




                  
_________________________________________________
	U.R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


